APPEAL OF DAVID SONENBLICK.Sonenblick v. CommissionerDocket No. 3665.United States Board of Tax Appeals4 B.T.A. 986; 1926 BTA LEXIS 2135; September 23, 1926, Decided *2135 David Sonenblick pro se.  F. O. Graves, Esq., for the Commissioner.  MORRIS*986  This is an appeal from the determination of a deficiency in income tax in the amount of $256.93 for the calendar year 1923.  The error alleged is the failure of the Commissioner to allow a deduction of $5,904 claimed to represent traveling expenses.  FINDINGS OF FACT.  The taxpayer is an individual residing in New York City.  During 1923 he was employed as a traveling salesman on a straight commission basis.  During the year he spent 252 days on the road, during *987  which he incurred and paid expenses which he itemized as follows: Railroad fares $915Pullman fares195Excess baggage charges610Hotels1,260Meals1,135Sample carriers378Models400Baggage transfer258Entertaining customers365Tips to porters and bellboys190Telephone and telegraph45Laundry72Valet36Busses and taxi fares45Total5,904The total amount of commissions earned by him during 1923 was $7,400 OPINION.  MORRIS: The evidence is not sufficient to warrant the deduction of $378 for sample carriers, $400 for models, $365 for entertaining*2136  customers, $190 for tips to porters and bell boys, $45 for telephone and telegraph, and $45 for busses and taxi fares.  The amounts of $72 for laundry and $36 for valet represent personal expenses and therefore are not deductible.  We are satisfied that the other amounts were expended as itemized above.  They are therefore deductible under section 214(a)(1) of the Revenue Act of 1921.  Order of redetermination will be entered on 10 days' notice, under Rule 50.